Citation Nr: 1516141	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969 and from December 1970 to May 1990.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2012, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

This case was previously before the Board in January 2014 at which time the claim for service connection for hypertension was reopened based on the submission of new and material evidence.  The merits of the claim were remanded for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional relevant documents with the exception of a pertinent November 2013 appellate brief from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the June 2009 VA examiner opined that it was less likely than not that the Veteran's hypertension was related to his diabetes mellitus because diabetes mellitus was diagnosed in August 2004 and hypertension was diagnosed nine months later in May 2005.  He stated that it takes a longer period of progression to develop secondary problems related to diabetes mellitus.  In rendering this opinion, he also noted that the Veteran had normal renal function and no microalbumine in the urine.  In addition, the examiner stated that there had been no aggravation by the diabetes mellitus, as there had been no significant change in hypertension therapy since 2005 and the hypertension was well controlled.  However, recent private medical records indicate that the Veteran has since developed hypertensive kidney disease and impaired kidney function.  In light of the additional private medical records indicating the recent development of hypertensive kidney disease, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Medical Center in Cleveland, Ohio, dated since June 2009.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the February 2014 VA examiner or, if that examiner is unavailable, to another suitably qualified VA examiner, for a clarifying opinion regarding the etiology of the Veteran's current hypertension.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  He or she should specifically consider private medical records indicating the Veteran has developed hypertensive renal disease and impaired kidney function since 2010.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's current hypertension was either caused by or permanently aggravated by his service-connected diabetes mellitus.  In rendering this opinion, he or she should comment as to whether the development of hypertensive renal disease and impaired kidney function is indicative of such a relationship.  (The June 2009 VA examiner had based his negative nexus opinion, in part, on the fact that the Veteran normal renal function and no microalbumine in the urine.)

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



